TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 28, 2020



                                     NO. 03-19-00111-CR


                                  Jennifer Lavigne, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment adjudicating guilt rendered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment adjudicating guilt.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.